Case 9:18-cv-81382-JIC Document 21 Entered on FLSD Docket 09/04/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-81382-CIV-COHN/MATTHEWMAN

  CLINTON STRANGE,

         Plaintiff,

  v.

  BROADLEAF MARKETING & SEO, LLC,
  a Florida Limited Liability Company,

         Defendant.
                                             /

                                 ORDER CLOSING CASE

        THIS CAUSE is before the Court upon the Plaintiff’s Motion to Dismiss the Action

 With Prejudice [DE 20] (“Motion”). Plaintiff dismisses this case with prejudice pursuant

 to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

        Accordingly, the Clerk of Court is hereby directed to CLOSE this case and DENY

 any pending motions as MOOT.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 4th day of September, 2019.




 Copies provided to counsel of record via CM/ECF.
